DETAILED ACTION
This Office Action is in reply to Applicants application filing received on November 5, 2019.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on 11/05/2019, 03/12/2021 and 06/29/2021.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-10 and 12-13 recite “The method of claim 8” and Claims 11 and 14 recite “The method of claim 10 and 13”, respectively.  There is insufficient antecedent basis for the limitations in the claim.  Claim 8 is a “processing device”.  The dependent claims should also read “The processing device of claim 8” (or 10 and 13 as it may be).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/674,467 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 can be drawn to claim 1 of Patent Application 16/674,467; specifically A computer-implemented method for generating a standard customer profile in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processing device, the method comprising: 
receiving customer data from a plurality of computing devices over a network, the customer data including information for a plurality of customers to a plurality of entities; 
performing, by the processing device, unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common; 
determining, by the processing device, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers; 
providing the plurality of standard customer profiles to a cognitive system for generating synthetic transaction data based on the standard customer, 
wherein generating synthetic transaction data comprises: 
selecting a standard customer profile as a goal; 
simulating a plurality of transactions via an action; 
comparing the plurality of transactions with the goal; 
providing feedback associated with the action based on a degree of similarity relative to the goal; 
adjusting a policy based on the feedback; 

outputting the resulting plurality of transactions as the synthetic transaction data; 
generating, by the processing device, a detection model for detecting activity based on the synthetic transaction data; and 
distributing the detection model to each of the computing devices over the network.
(The entirety of instant claim 1 is contained in claim 1 of the co-pending application.  The claim is clear double patenting).
 
Claim 2 can be drawn to claim 2 of Patent Application 16/674,467.
Claim 3 can be drawn to claim 3 of Patent Application 16/674,467.
Claim 4 can be drawn to claim 4 of Patent Application 16/674,467.
Claim 5 can be drawn to claim 5 of Patent Application 16/674,467.
Claim 6 can be drawn to claim 6 of Patent Application 16/674,467.
Claim 7 can be drawn to claim 7 of Patent Application 16/674,467.

Claim 8 can be drawn to claim 8 of Patent Application 16/674,467; specifically An abstraction system comprising a processing device and a memory comprising instructions which are executed by the processing device for generating a standard customer profile in a data processing system configured to: 
receiving customer data from a plurality of computing devices over a network, the customer data including information for a plurality of customers to a plurality of entities; 
performing, by the processing device, unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common; 
determining, by the processing device, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers; 
providing the plurality of standard customer profiles to a cognitive system for generating synthetic transaction data based on the standard customer, wherein generating synthetic transaction data comprises: 
selecting a standard customer profile as a goal; 
simulating a plurality of transactions via an action; 
comparing the plurality of transactions with the goal;
 providing feedback associated with the action based on a degree of similarity relative to the goal; 
adjusting a policy based on the feedback;
repeating the simulating and adjusting of the policy until a degree of similarity between the plurality of transactions and the goal is higher than a predefined threshold; and 
outputting the resulting plurality of transactions as the synthetic transaction data; 
generating, by the processing device, a detection model for detecting activity based on the synthetic transaction data; and 
distributing the detection model to each of the computing devices over the network.
(The entirety of instant claim 8 is contained in claim 8 of the co-pending application.  The claim is clear double patenting).

Claim 9 can be drawn to claim 9 of Patent Application 16/674,467.
Claim 10 can be drawn to claim 10 of Patent Application 16/674,467.
Claim 11 can be drawn to claim 11 of Patent Application 16/674,467.
Claim 12 can be drawn to claim 12 of Patent Application 16/674,467.
Claim 13 can be drawn to claim 13 of Patent Application 16/674,467.
Claim 14 can be drawn to claim 14 of Patent Application 16/674,467.

Claim 15 can be drawn to claim 15 of Patent Application 16/674,467; specifically A computer program product comprising software that when executed by a processor performs a method comprising: 
receiving customer data from a plurality of computing devices over a network, the customer data including information for a plurality of customers to a plurality of entities; 
performing, by the processing device, unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common; 
determining, by the processing device, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers; 
providing the plurality of standard customer profiles to a cognitive system for generating synthetic transaction data based on the standard customer, wherein generating synthetic transaction data comprises: 
selecting a standard customer profile as a goal; 
simulating a plurality of transactions via an action; 
comparing the plurality of transactions with the goal;
providing feedback associated with the action based on a degree of similarity relative to the goal; 
adjusting a policy based on the feedback; 
repeating the simulating and adjusting of the policy until a degree of similarity between the plurality of transactions and the goal is higher than a predefined threshold; and 
outputting the resulting plurality of transactions as the synthetic transaction data; 
generating, by the processing device, a detection model for detecting activity based on the synthetic transaction data; and 
distributing the detection model to each of the computing devices over the network.
(The entirety of instant claim 15 is contained in claim 15 of the co-pending application.  The claim is clear double patenting).

Claim 16 can be drawn to claim 16 of Patent Application 16/674,467.
Claim 17 can be drawn to claim 17 of Patent Application 16/674,467.
Claim 18 can be drawn to claim 18 of Patent Application 16/674,467.
Claim 19 can be drawn to claim 19 of Patent Application 16/674,467.
Claim 20 can be drawn to claim 20 of Patent Application 16/674,467.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 15-21 are rejected under 35 U.S.C. 101 because they are directed toward non-statutory subject matter.  Claim 15 is directed to “A computer program product comprising software that when executed by a processor performs a method comprising”.  To be statutory, the subject matter of a claim must be directed to one of the four subject matter categories including: process, machine, manufacture or composition of matter.  No definitive structures are recited and the claim could be software or signals per se.  Since the claims are not within one of the four categories they are not patent eligible under 35 USC 101.
	Claims 16-21 are rejected as dependents of claim 15 and under the same rationale.  The Examiner suggests adding “non-transitory storage medium” or similar language to the claim.  

Claims1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for generating customer profiles (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 8 and product Claim 15.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold); 
receiving customer data from a plurality of computing devices over a network, the customer data including information for a plurality of customers to a plurality of entities; 
performing, by the processing device, unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common; 
determining, by the processing device, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers; 
providing the plurality of standard customer profiles to a cognitive system for generating synthetic transaction data based on the standard customer; 
generating, by the processing device, a detection model for detecting activity based on the synthetic transaction data; and 
distributing the detection model to each of the computing devices over the network.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving customer data, clustering customers with common features, determining a cluster as a standard customer profile, generating synthetic data based on the standard customer, and generating a model for detecting actvitity of a standard customer recites commercial or legal interaction (marketing or sales activities or bbehaviors).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interaction then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processing device in Claim 1 is just applying generic computer components to the recited abstract limitations.  The computer program product in Claim 15 appears to be just software.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a processing device (Claim 1) a processing device and a memory comprising instructions (claim 8) and/or a computer program product comprising software when executed by a processor (Claim 15). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0031] about implantation using general purpose or special purpose computing devices [Moreover, the data processing system 200 can take the form of any of a number of different data processing systems, including but not limited to, client computing devices, server computing devices, tablet computers, laptop computers, telephone or other communication devices, personal digital assistants, and the like. Essentially, data processing system 200 can be any known or later developed data processing system without architectural limitation.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-7, 9-14, and 16-21 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al. U.S. Publication 2016/0239857 A1 (hereafter Milton) in view of Totten U.S. Publication 2008/0313017 A1.
Regarding claim 1, Milton discloses receiving customer data from a plurality of computing devices over a network, the customer data including information for a plurality of customers to a plurality of entities (Fig. 1, par. 0024, While a relatively small number of the above-described components are illustrated, it should be understood that embodiments are consistent with, and likely to include, substantially more of each component, such as dozens of geographic-data providers 14 and user data providers 20, hundreds of fraud detectors 24, content servers 22, and site selectors 26, and millions or tens of millions of user mobile devices 18. Each of these components may communicate with the geolocation analytics platform 12 or one another via the Internet 16. Some such communications may be used to either provide data by which audiences are classified according to geolocation history and other parameters, and some embodiments may use classified audiences for various purposes, such as serving content, detecting financial fraud, selecting real-estate sites, or the like. The components of the computing environment 10 may connect to one another through the Internet 16 and, in some cases, via various other networks, such as cellular networks, local area networks, wireless area networks, personal area networks, and the like.);
 performing, by the processing device, unsupervised learning on the customer data (par. 0091, process 94 that develops models to predict the likelihood of consumers engaging in certain behavior. In some embodiments, the process 94 discovers segments of consumers with unsupervised machine learning techniques. In some embodiments, the process 94 may be performed by the above-described segmenter 13 shown in FIG. 1) to produce a plurality of clusters of customers with a plurality of features in common (Fig. 4; 102, obtain a second set of consumer-behavior records after determining the psychographic segments of consumers. 104 convert the second set of consumer-behavior record into respective consumer-behavior vectors in a second set of consumer-behavior vectors); 
determining, by the processing device, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers (par. 0100, The set of nodes in each resulting graph, in some embodiments, may be designated as a cluster, and points excluded from the graphs may be designated as outliers that do not correspond to clusters. The clusters, in turn, may (partially or fully) define segments.); and 
distributing the detection model to each of the computing devices over the network (par. 0102, the different iterations may be performed concurrently, on multiple computing systems, e.g., by distributing tasks with Hadoop, Spark, or other cluster computing frameworks, with each device reporting back a measure of cluster quality and a master device selecting the iteration with the highest quality.).
Milton fails to disclose generation of synthetic data
Totten discloses, in the same field of invention to use of projection of incomplete data into a statistical expression of results which are typically expected form a complete data. Thereby providing the plurality of standard customer profiles to a cognitive system for generating synthetic transaction data based on the standard customer (par. 0021, Additionally, the projection(s) consider a period of time (e.g., a week, a month, etc.) to which the calculations pertain, such as, for example, a penetration related to a fraction of buyers engaged in one or more activities for the selected period. In part, the methods and apparatus described herein allow the utilization of data from panelists that fail to meet typical criteria for inclusion of a statistical projection. Despite the failure to meet such criteria of completeness, the methods and apparatus described herein utilize the incomplete data from alternative data sources, such as data from respondent(s) whose data is not managed, and/or managed without a typical indicia of statistical completeness.); 
generating, by the processing device, a detection model for detecting activity based on the synthetic transaction data (par. 0059, Additionally or alternatively, one or more models may be based on respondent classification(s). For example, data related to grocery purchasing may be analyzed to determine whether the respondent(s) purchased baby food, diapers, and/or formula. Based on one or more particular purchases of this type, the respondent(s) may be classified as "persons/people with children." Such classifications may be made in view of complete and incomplete data. Par. 0057, Synthetic times for respondents of the incomplete data are calculated (block 310) to facilitate projections (block 312). If data related to additional channels are available (block 314), control returns to block 304 to select an alternate channel and calculate synthetic time for the respondents.); therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the behavior inference leveraging machine leaning techniques with as disclosed by Milton with the incomplete data and synthetic time calculations as taught by Totten for segmenting customers to determine market projections as combining prior art elements is known to yield predictable results.

Regarding claim 2, the combination of Milton and Totten disclose wherein the information for the plurality of customers comprises identifying information and transaction information (Milton, par. 0046, Each user-profile record may include an identifier of the record (which may be a value otherwise uncorrelated with the identity of the user to enhance privacy), and an identifier of the source or sources of the location histories from which the profile was created such that subsequent location histories can be matched with the profile (e.g. a account associated with a special-purpose native application, a cell phone number, or some other value, which may be hashed to enhance user privacy).) .

Regarding claim 3, the combination of Milton and Totten disclose further comprising filtering the customer data prior to performing unsupervised learning (Milton, par. 0050, user profiles may be supplemented with data from the user-data providers 20. In some embodiments, a user-data repository 40 may store such data as it is acquired for further analysis. Further, in some embodiments, the quality of data from such data providers may be scored, and such scores may be associated with identifiers of the providers in the user-data repository 40. In some embodiments, this data may be down-weighted or rejected based on indicators of low-quality.).

Regarding claim 4, the combination of Milton and Totten disclose wherein the filtering comprises an RFM analysis to group customers (Milton, par. 0031, The user-data providers 20 may provide data about users that is not necessarily tied to geolocation, such as purchasing history, media viewing history, automotive records, social networking activity, and the like. Par. 0060, further, such dimensions may include scores for the other user data, such as frequencies or amounts of financial transactions indicating purchases in a given category, such as frequencies or amounts of purchases within a threshold duration of time.  Par. 0080, location analytics platform may include a module configured to infer consumer affinities based on shopping behaviors. In some cases, each (e.g., each and every, or each of a subset) user profile in the user-profile repository 38 may be associated with a plurality of affinity scores, each pertaining to a different type of shopping behavior, e.g., such as those enumerated below. In some cases, those affinities may be learned (e.g., by training a machine learning algorithm) using various data sources, such as retail stores or other places a user visited, purchasing behavior of the consumer, or media consumption patterns of the consumer. In some embodiments, such algorithms may produce a model of the frequency and duration of activity at various retail locations. In some embodiments, consumers may be clustered according to affinity scores (e.g., by converting affinity scores into vectors and clustering the vectors, for instance with a DBSCAN algorithm). In some embodiments, the clusters may segment users based on similar sets of activities, which is expected to create relatively powerful predictors for the segment,).

Regarding claim 5, the combination of Milton and Totten disclose wherein the standard customer profiles comprise a plurality of data distributions for the plurality of features in common (Milton, par. 0051, audience repository 40 storing records by which audience membership may be determined. These records, in some cases may be created and accessed by an audience classifier 54 described below with reference to FIGS. 2 and 3. In some cases, audience membership is pre-calculated before a query is received, for example, for each recognize query within some parameter space, for instance, for every type of attribute record, pair of attribute records, or attribute record combined with larger geolocation area,  Par. 0100, To cluster the vectors, some embodiments may iterate through each of the vectors reflected in the records and designate a vector as a core vector if at least a threshold number of the other vectors are within a threshold distance in the parameter space. Totten Par. 0030, the geodemographic database 208 may be one or more information sources constructed from historical analyses of consumer behavior (e.g., spending) such a description may identify that the average U.S. household annual spending in the grocery channel may be approximated by a positive fraction of normal distribution having a mean of $5000 and a standard deviation of $3000.).

Regarding claim 6, the combination of Milton and Totten disclose wherein determining that a sub-cluster represents a standard customer comprises applying one or more rules (Milton par. 0081, some of the audience member functions may be obtained with other techniques, such as hand-coded rules specifying particular time tiles that correspond to audiences.).
 
Regarding claim 7, the combination of Milton and Totten disclose wherein the one or more rules comprise a size determination indicating a minimum or maximum number of customers in a sub-cluster that is determined to be a standard customer (Milton par 0043, Each attribute record may include an indicator of the attribute being characterized and an attribute score indicating the degree to which users tend to engage in activities corresponding to the attribute in the corresponding tile at the corresponding duration of time. In some cases, the attribute score (or tile-time record) is characterized by a density score indicating the number of users expected to engage in the corresponding activity in the tile at the time. In some cases, attributes may be organized in a hierarchical ontology.  Par. 0110-112, Next, some embodiments may classify the second set of consumer-behavior vectors as each belonging to at least a respective one of the psychographic segments with the trained machine learning models.  a likelihood of consumers engaging in behavior associated with the psychographic segment in which the respective vector was classified.  may rank retail stores visited by those in the segment by frequency of visits or amount of visits (as indicated in the consumer-behavior records of the first set), and a highest ranking retail store may be returned as a prediction, or scores may be provided for a set of such stores based on this measure (e.g., by normalizing the visit amounts among the set).
	
	
Claim 8 and 15 is substantially similar to claim 1 and therefore rejected under the same rationale. 
Claim 9 and 16 is substantially similar to claim 2 and therefore rejected under the same rationale. 
Claim 10 and 17 is substantially similar to claim 3 and therefore rejected under the same rationale. 
Claim 11 and 18 is substantially similar to claim 4 and therefore rejected under the same rationale. 
Claim 12 and 19 is substantially similar to claim 5 and therefore rejected under the same rationale. 
Claim 13 and 20 is substantially similar to claim 6 and therefore rejected under the same rationale. 
Claim 14 and 21 is substantially similar to claim 7 and therefore rejected under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to analysis and clustering of groups based on consumer data and behavioral habits including associated methods and systems.
U.S. Patent 9,710,365 B2 System and method for generating synthetic data for software testing purposes.
U.S. Publication 2016/0267483 A1 System and methods for identifying illegitimate activities based on historical data.
U.S. Patent 9,129,290 B2 Apparatus and method for predicting customer behavior.

U.S. Publication 2014/0058763 A1 Fraud detection methods and systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           July 30, 2021